DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

      
Claims 29-39, 42-48 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Romacker (DE 25 27 465 A1). 
      
Regarding claim 29, Romacker teaches 29. (New) A sports positional detection system comprising:  See Title; Abstract.
Romacker does teach at least two elements each of which has an electrically conductive interactive surface comprising an electrically conductive material which is reduced graphene oxide, nickel-based paint, or silver-based paint;  See Fig. 1, Pg. 5, item 4, 2, 3. 
Romacker does teach a power source connected to at least one element configured to form an electrical circuit when the surfaces of the at least two elements interact; and  See Fig. 1, Pg. 5, item 4, 2, 3; the disclosure speaks of a circuit wherein as claimed by the applicant a power source is required to form the circuit.
Romacker does teach machine-to-machine communication means that is a computing device, which are collectively arranged such that if any two or more elements interact they create a change in the electrical properties in the circuit which can be detected thus allowing the position of the interacting elements to be communicated by the machine-to-machine communication means to an output means.   See Fig. 2, Pg 5-6. 
      
Regarding claim 30, Romacker teaches 30. (New) A sports positional detection system as claimed in Claim 29, which also includes artificial intelligence software means that is used for performance analysis or decision making.   See [0006+] starting with "The object of the invention is therefore in field games everyone Art".
      
Regarding claim 31, Romacker teaches 31. (New) A sports positional detection system as claimed in Claim 29 in which the interaction between elements is physical contact.   See [0006+] wherein the interaction is the ball contacting the surface.
      
Regarding claim 32, Romacker teaches 32. (New) A sports positional detection system as claimed in Claim 29 wherein the output means is a visual indicator or an audio indicator which alerts a decision maker.   See [0006+] which includes an advertisement which is a visual indicator.
      
Regarding claim 33, Romacker teaches 33. (New) A sports positional detection system as claimed in Claim 29 in which there is at least one element that is stationary and at least one element that is capable of movement.   See the disclosure wherein the stationary element is the surface and the ball is moveable.
      
Regarding claim 34, Romacker teaches 34. (New) A sports positional detection system as claimed in Claim 33 in which the element capable of movement is a ball.   See the disclosure wherein the ball is the moveable element.
      
Regarding claim 35, Romacker teaches 35. (New) A sports positional detection system as claimed in Claim 34, comprising: at least one first element which has electromagnetic properties and at least one second element which comprises at least one electromagnetic sensor, wherein the first element is sporting apparatus, and wherein the at least one electromagnetic sensor is configured to detect the first element in a three-dimensional space; and  See the disclosure and claim 1 which talks of electro and/or magnetic sensors.
Romacker does teach machine-to-machine communication means, which are collectively arranged to detect and communicate a change in the electromagnetic field thus allowing the position of the first element to be communicated by the machine-to-machine communication means to an output means.   See Fig. 2, Pg 5-6. 
      
Regarding claim 36, Romacker teaches 36. (New) A sports positional detection system according to Claim 35, wherein the system further comprises a grid and at least one electromagnetic sensor is positioned on the grid to allow detection of the first element in a three-dimensional space.   See the disclosure especially claim 14.
      
Regarding claim 37, Romacker teaches 37. (New) A sports positional detection system as claimed in Claim 29 in which the stationary element is the playing surface.   See the disclosure wherein the playing surface in which the equipment is located is below the surface.
      
Regarding claim 38, Romacker teaches 38. (New) A sports positional detection system as claimed in Claim 37 in which the stationary element is at least one line which defines the boundaries of the playing surface in a game of sport.   See "The object is achieved according to the invention in that the game field limiting Lines and / or a specific area next to the lines delimiting the playing field with electrical or magnetic conductors - only briefly as a conductor - are provided, which when the playground equipment impacts a certain signal trigger.".
      
Regarding claim 39, Romacker teaches 39. (New) A sports positional detection system as claimed in Claim 33 in which the element capable of movement is at least one participant.   See the disclosure and claim 1 which talks of electro and/or magnetic sensors.  These sensors may be placed on a participant as well as on a participants garment(s) such as footwear.
      
Regarding claim 42, Romacker teaches 42. (New) A sports positional detection system as claimed in Claim 39 in which a relative position of at least two participants is detectable in relation to at least one stationary element.   See the disclosure and claim 1 which talks of electro and/or magnetic sensors.  These sensors may be placed on a participant as well as on a participants garment(s) such as footwear which would allow for the relative position of at least two participants as claimed.
      
Regarding claim 43, Romacker teaches 43. (New) A sports positional detection system as claimed in Claim 39 in which a relative position of at least two participants to each other is detectable.   See the disclosure and claim 1 which talks of electro and/or magnetic sensors.  These sensors may be placed on a participant as well as on a participants garment(s) such as footwear which would allow for the relative position of at least two participants as claimed.
      
Regarding claim 44, Romacker teaches 44. (New) A sports positional detection system as claimed in Claim 39 in which the system also comprises an individual participant identifying means.   See the disclosure wherein the sensors could also be placed on an individual participant to provide an individual participant identifying means.
      
Regarding claim 45, Romacker teaches 45. (New) A sports positional detection system as claimed in Claim 29 in which the system comprises multiple effective circuits in a grid formation.   See the disclosure especially claim 14.
      
Regarding claim 46, Romacker teaches 46. (New) A sports positional detection as claimed in Claim 34 in which the element which is capable of movement is capable of doing so in any medium.   See the disclosure where the ball is capable of such.
      
Regarding claim 47, Romacker teaches 47. (New) A sports positional detection system as claimed in Claim 29 for use in sport, wherein the sport is selected from the group consisting of: (i) a ball game; (ii) an athletics event; (iii) an aquatics event; and (iv) an equestrian event.   See the disclosure which speaks of tennis as the ball game.
      
Regarding claim 48, Romacker teaches 48. (New) A sports positional detection as claimed in Claim 35 wherein the sporting apparatus is a ball. See the disclosure wherein the ball is the moveable element.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
      
Claims 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Romacker (DE 25 27 465 A1) in view of Molyneux (CA 2883098 A1).
      
Regarding claim 40, Romacker teaches 40. (New) A sports positional detection system as claimed in Claim 39 in which the interacting elements are incorporated in the participant's footwear.   See the disclosure and claim 1 which talks of electro and/or magnetic sensors.  These sensors may be placed on a participant as well as on a participant’s garment(s) such as footwear.
Molyneux does teach the interacting elements are incorporated in the participant's footwear.   See [0349+] which speaks of the sensors being placed on garments which are inclusive of footwear.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Romacker with Molyneux to determine if a body has interacted with a ball.  (See [0349+]).
      
Regarding claim 41, Romacker teaches 41. (New) A sports positional detection system as claimed in Claim 39 in which the interacting elements are incorporated in the participant's garment.   See the disclosure and claim 1 which talks of electro and/or magnetic sensors.  These sensors may be placed on a participant as well as on a participant’s garment(s) such as footwear.
Molyneux does teach the interacting elements are incorporated in the participant's garment.   See [0349+] which speaks of the sensors being placed on garments.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Romacker with Molyneux to determine if a body has interacted with a ball.  (See [0349+]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711